NON-FINAL OFFICE ACTION
This Office Action addresses the Reissue of U.S. Application No. 14/692,889, now U.S. Patent No. 9,876,644 B2 issued on January 23, 2018 to Hwang et al (the ‘664 patent). 
The status of the claims amended on 4/16/2020 is as follows;
Claims 1-19 are pending
Claims 1-11 are original claims.
Claims 12-19 are new.
Claims 1-19 are rejected.

    PNG
    media_image1.png
    339
    673
    media_image1.png
    Greyscale

The examiner notes that the applicant’s representative has attempted to provide an explanation of support for some of the new claims presented but has not presented any explanation of support for the amended claims.  An explanation of support relative to the specification of the patent for the changes made to the claims is required when responding to this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-10 and 12-14 have an amended claim limitation of “first mode information”.  In claim 1, for example, it is in line13. Upon review of the specification, and what limited explanation of support was provided, the examiner found no recitation 
Claim 5 have an amended claim limitation of “second mode information” and  “pointer information”.  Upon review of the specification, and what limited explanation of support was provided, the examiner found no recitation or support for the claim terms.  For the purpose of examination the examiner looks to the ‘664 specification 59:40-58 (reproduced below) where the header includes a start pointer mode indicator field.

(812) The header includes a packet start pointer mode indicator (PSPMI) field, a padding indicator (PADI) field, and a packet start pointer low significant bits (PKTSPTR_LSB) field.
(813) The PSPMI field means a flag field having a size of 1 bit representing whether a packet start pointer (PKTSPTR) field is a short mode or a long mode.
(814) The PKTSPTR field may be the same concept as a SYNCD field.
(815) That is, the PSPMI field means a flag representing whether the length of the PKTSPTR field is small or large.
(816) The PKTSPTR_LSB field represents 5 LSB bits of the PKTSPTR field of 13 bits.
(817) The Optional Header may include a packet start pointer most significant bits (PKTSPTR_MSB) field and a padding field.
(818) The PKTSPTR_MSB field represents 8 MSB bits of the PKTSPTR field of 13 bits.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12-14 recites the limitation "first mode" in line 13 of claim 1 for example.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "second mode information" and “pointer information” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 251
Claims 1-10 and 12-14 rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as presented above in the 35 U.S.C. 112 1st paragraph rejection.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant’s arguments claims do not claim multiple methods with .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US Patent Publication 2015/0023249 (Hwang ‘249) in view of Hwang et al. US Patent Publication 2015/0003472 (Hwang ‘472).


As to claims 1 and 12: Hwang ‘249 discloses a method for transmitting a broadcast signal, the method comprising: See abstract and para [0003]
formatting input stream into at least one physical layer pipe (PLP).  The ’664 patent 1:59-61 discloses that wherein the formatting comprises adding a header indicating a format of a payload of a baseband frame (BBF),  Hwang ‘349 discloses generates a BBFRAME (baseband frame) from an input stream of data to be served.  Para [0064]-[0068] discloses how a input stream is processed to be a baseband frame into a PLP defined in the Second Generation Digital Terrestrial Television Broadcasting System (DVB-T2) standard. Where the BBFRAME includes a header, a data field and a padding field.
encoding data of the at least one PLP (see paragraphs [0055-0057] and above, the baseband frame 330 is processed to be a baseband frame FEC packet 340 by adding parities through an FEC encoding process.); 
generating at least one signal frame by mapping the encoded data (see paragraph [0015] and [0026], “[0015] Further, the frame including the baseband packet may be a baseband frame, and the signal processor may generate a transmitting frame by processing the baseband frame and mapping the input stream with one or more signal processing paths.
[0026] Further, the frame including the baseband packet may be a baseband frame, and the signal processor may generate a transmitting frame by processing the baseband frame and mapping the input stream with one or more signal processing paths.); 
modulating the at least one signal frame by using an orthogonal frequency division multiplexing (OFDM) scheme (see paragraph [0059], The orthogonal frequency-division multiplexing (OFDM) waveform generator block 1400 generates OFDM signals on a time domain corresponding to the generated transmission frame, modulates the generated OFDM signals into radio frequency (RF) signals, and transmits the RF signals to a receiver.); and 
see paragraph [0020] Further, a signal processing method of a transmitting apparatus may include: generating a baseband packet comprising a header and payload data corresponding to an input stream; generating a frame comprising the baseband packet; processing the generated frame; and transmitting the processed frame, wherein the header comprises information about whether a number of null packets deleted when generating the baseband packet is more than a predetermined number, information about a number of packets within the baseband packet, and information about a number of the deleted null packets.
wherein the formatting comprises mapping data packets to a payload of a baseband frame (BBF), and adding a header ahead of the payload  See Hwang ‘249 paragraph [0056] The input processing block 1100 generates a BBFRAME (baseband frame) from an input stream of data to be served.  
As can be seen in figure 3B the base bands packets are placed in the base band frame and the header is ahead of the payload.  

    PNG
    media_image2.png
    462
    530
    media_image2.png
    Greyscale

Hwang ‘249 does not state that the packets are mapped to a baseband frame but does state in paragraph [0067] that the PLP in the present embodiment may correspond to a PLP defined in the Second Generation Digital Terrestrial Television Broadcasting System (DVB-T2) standard V1.2.1 (2012-08) which does state in section 6.2.2.1 that 
BBFRAMEs are the basic unit in the logical framing structure of DVB-T2: allocation and scheduling are performed in whole numbers of BBFRAMEs. Where packetised streams are being carried, the packets may be mapped to BBFRAMEs either synchronously or asynchronously, i.e. each BBFRAME may contain a whole number of packets, or packets may be fragmented across two BBFRAMEs.
DBB-T2 6.2.2.1 emphasis added by examiner.

the header comprises first mode information for indicating whether a specific part is present in the header,
As discussed in the rejection above first mode information is not defined in the ‘644 specification.  The closest definition of “a specific part” is that there is an indicator that there is a 2-bit indicator may be used in order to indicate a state of the padding or stuffing byte indicator. The indicator may be expressed as a padding indicator (PADI). ‘664 patent 50:45-47. Furthermore the ‘664 discloses that padding and stuffing are analogous ‘644 48:52-54 reproduced below.  
(604) Through the method proposed in the specification, the overhead for the BBF transmission may be minimized and various functions may be added to the padding (alternatively, stuffing) field.
Hwang ‘249 does disclose a padding field in paragraph [0068] but does not disclose the portion of the header that discloses an indicator or “first mode information” that indicates whether a specific part is in the header.  In an analogous invention Hwang ‘472 discloses wherein when the specific part is present in the header, a value of the first control (mode) information is used to indicate length of the second part comprised in the specific part, the length of the second part being either 1 byte or 2 bytes (see paragraph [0089]-[0094] and Fig. 3, “The PADI 312 may indicate one of a first value indicating absence of the PADL, a second value indicating that the PADL is one byte, and a third value indicating that the PADL is two bytes.” PADI (or the first control information is used to indicate length of the second part) may indicate a second value 
Since the first value indicates that there is no specific part in the header then the following claim limitations are optional because of the claim construction using the word “when” which makes the remainder of the claim limitations optional.  

    PNG
    media_image3.png
    192
    627
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    118
    600
    media_image4.png
    Greyscale

The examiner notes that since the limitations are optional, the examiner did not need to present evidence of the obviousness. The use of the term “when” also makes the limitations of claims 2-9 and 15 optional. Please see MPEP 2111.04.II contingent limitations reproduced below.
Thus it would have been obvious to one of ordinary skill in the art to implement PADL field of Hwang ‘472 into Hwang ‘249 using known control methods for padding or stuffing indication as taught by Hwang ‘472 since both references disclose using 
II.    CONTINGENT LIMITATIONS
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

See also MPEP § 2143.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOHN M HOTALING/Primary Examiner, Art Unit 3992   
                                                                                                                                                                                                     
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992